Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claim(s) 1-7 and 13-21 is/are pending for this Office Action. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “a doped-silicon layer disposed over the electrically conductive substrate, the doped-silicon layer consisting of silicon and a dopant selected from the group consisting of boron and phosphorus, the doped-silicon layer defining a discrete architecture that maintains adhesion throughout a high temperature chemical vapor deposition boron-doped diamond process; process, the discrete architecture including an orderly pattern of elevated islands separated by gaps or an array of dimples; and a boron-doped diamond (BDD) layer disposed over the doped-silicon layer”. The closest prior art is Bray (GB 2490912 A). Bray teaches an electrode for an ozone generator (see e.g. abstract of Bray), the electrode comprising an electrically conductive substrate (see e.g. page 4, lines 24-25 of Bray), and a boron-doped diamond (BDD) layer (see e.g. page 7, lines 1-2 and 10-11 of Bray). While Bray does teach an adhesive layer between the substrate and BDD layer, Bray does not teach a doped-silicon layer disposed over the electrically 

Claim 14: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 14 with special attention given to the limitation claiming “a silicon layer doped with boron or phosphorus disposed over the electrically conductive substrate, the silicon layer having formula Si, the silicon layer doped with boron or phosphorus defining a discrete architecture that maintains adhesion throughout a high temperature chemical vapor deposition boron-doped diamond process, the discrete architecture including an orderly pattern of elevated islands separated by gaps or an array of dimples; and a boron-doped diamond (BDD) layer disposed over the silicon layer doped with boron or phosphorus”. The closest prior art is Bray (GB 2490912 A). Bray teaches an electrode for an ozone generator (see e.g. abstract of Bray), the electrode comprising an electrically conductive substrate (see e.g. page 4, lines 24-25 of Bray), and a boron-doped diamond (BDD) layer (see e.g. page 7, lines 1-2 and 10-11 of Bray). While Bray does teach an adhesive layer between the substrate and BDD layer, Bray does not teach a doped-silicon layer disposed over the electrically conductive substrate defining a discrete architecture. There is no teaching or motivating that makes this layer obvious in view of Bray. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795